Contracts. — On January 28, 1970 (190 Ct. Cl. 546, 420 F. 2d 968) the court entered partial summary judgment on plaintiffs’ assignment of errors (treated as a motion for summary judgment). This case now comes before the court on plaintiffs’ motion filed October 5, 1970' for entry of partial judgment. Upon consideration thereof, together with defendant’s objection thereto, without oral argument, the court on October 30, 1970 allowed plaintiffs’ motion as to the Northwest Light changed conditions claim, which is treated as a separate count of the petition, and entered judgment for plaintiffs as to this claim in the sum of $2,289.42. The court further otherwise denied plaintiffs’ said motion, without prejudice, with the case to proceed before the trial commissioner on plaintiffs’ remaining claims under the petition and the decision entered herein on January 23, 1970.